FILED
                           NOT FOR PUBLICATION                              OCT 14 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-35772

             Plaintiff,                          D.C. Nos.    2:89-sp-00002-RSM
                                                              2:70-cv-09213-RSM
  and

LOWER ELWHA BAND OF                              MEMORANDUM *
S’KLALLAMS; JAMESTOWN BAND
OF S’KLALLAMS; PORT GAMBLE
BAND OF S’KLALLAMS;

             Plaintiffs - Appellants,

  v.

STATE OF WASHINGTON,

             Defendant,

  and

LUMMI INDIAN TRIBE,

             Defendant - Appellee,

  and




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
TULALIP TRIBE,

              Interested party - Appellee,

PUYALLUP TRIBE; MAKAH INDIAN
TRIBE; SUQUAMISH INDIAN TRIBE;
CONFEDERATED TRIBES & BANDS
OF THE YAKAMA INDIAN NATION;
MUCKLESHOOT INDIAN TRIBE;
QUINAULT INDIAN NATION;
QUILEUTE INDIAN TRIBE;
NISQUALLY INDIAN TRIBE;
SWINOMISH TRIBAL COMMUNITY;
HOH INDIAN TRIBE; UPPER SKAGIT
INDIAN TRIBE,

              Interested parties.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                       Argued and Submitted October 6, 2010
                               Seattle, Washington

Before: KOZINSKI, Chief Judge, THOMAS and M. SMITH, Circuit Judges.

      Our prior decision in this dispute sets forth the appropriate standard for

jurisdiction under 28 U.S.C. § 1291: “[A] ruling is final for purposes of § 1291 if it

(1) is a full adjudication of the issues, and (2) clearly evidences the judge’s

intention that it be the court’s final act in the matter.” United States v. Lummi

Indian Tribe, 235 F.3d 443, 448 (9th Cir. 2000) (quoting Nat’l Distribution Agency

                                          -2-
v. Nationwide Mut. Ins. Co., 117 F.3d 432, 433 (9th Cir. 1997)). The current

appeal satisfies neither requirement. The district court denied the motion “without

prejudice to renewal as a new subproceeding” and even retained paper copies of

the parties’ pleadings “so that [their] effort need not be duplicated.” The district

court also explained that the parties’ substantive dispute “remains to be

determined.” Accordingly, we lack jurisdiction over this appeal.

      DISMISSED.




                                          -3-